Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3295 Filed 12/07/20 Page 1 of 36




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TIMOTHY KING, MARIAN ELLEN
SHERIDAN, JOHN EARL HAGGARD,
CHARLES JAMES RITCHARD,
JAMES DAVID HOOPER, and
DAREN WADE RUBINGH,

                   Plaintiffs,

v.                                                  Civil Case No. 20-13134
                                                    Honorable Linda V. Parker
GRETCHEN WHITMER, in her official
capacity as Governor of the State of Michigan,
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State, and MICHIGAN
BOARD OF STATE CANVASSERS,

                   Defendants,

and

CITY OF DETROIT, DEMOCRATIC
NATIONAL COMMITTEE and
MICHIGAN DEMOCRATIC PARTY, and
ROBERT DAVIS,

               Intervenor-Defendants.
___________________________________/

      OPINION AND ORDER DENYING PLAINTIFFS’ “EMERGENCY
     MOTION FOR DECLARATORY, EMERGENCY, AND PERMANENT
                 INJUNCTIVE RELIEF” (ECF NO. 7)

       The right to vote is among the most sacred rights of our democracy and, in

turn, uniquely defines us as Americans. The struggle to achieve the right to vote is

                                         1
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3296 Filed 12/07/20 Page 2 of 36




one that has been both hard fought and cherished throughout our country’s history.

Local, state, and federal elections give voice to this right through the ballot. And

elections that count each vote celebrate and secure this cherished right.

       These principles are the bedrock of American democracy and are widely

revered as being woven into the fabric of this country. In Michigan, more than 5.5

million citizens exercised the franchise either in person or by absentee ballot

during the 2020 General Election. Those votes were counted and, as of November

23, 2020, certified by the Michigan Board of State Canvassers (also “State

Board”). The Governor has sent the slate of Presidential Electors to the Archivist

of the United States to confirm the votes for the successful candidate.

       Against this backdrop, Plaintiffs filed this lawsuit, bringing forth claims of

widespread voter irregularities and fraud in the processing and tabulation of votes

and absentee ballots. They seek relief that is stunning in its scope and breathtaking

in its reach. If granted, the relief would disenfranchise the votes of the more than

5.5 million Michigan citizens who, with dignity, hope, and a promise of a voice,

participated in the 2020 General Election. The Court declines to grant Plaintiffs

this relief.

I.     Background

       In the weeks leading up to, and on, November 3, 2020, a record 5.5 million

Michiganders voted in the presidential election (“2020 General Election”). (ECF

                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3297 Filed 12/07/20 Page 3 of 36




No. 36-4 at Pg ID 2622.) Many of those votes were cast by absentee ballot. This

was due in part to the coronavirus pandemic and a ballot measure the Michigan

voters passed in 2018 allowing for no-reason absentee voting. When the polls

closed and the votes were counted, Former Vice President Joseph R. Biden, Jr. had

secured over 150,000 more votes than President Donald J. Trump in Michigan.

(Id.)

        Michigan law required the Michigan State Board of Canvassers to canvass

results of the 2020 General Election by November 23, 2020. Mich. Comp. Laws

§ 168.842. The State Board did so by a 3-0 vote, certifying the results “for the

Electors of President and Vice President,” among other offices. (ECF No. 36-5 at

Pg ID 2624.) That same day, Governor Gretchen Whitmer signed the Certificates

of Ascertainment for the slate of electors for Vice President Biden and Senator

Kamala D. Harris. (ECF No. 36-6 at Pg ID 2627-29.) Those certificates were

transmitted to and received by the Archivist of the United States. (Id.)

        Federal law provides that if election results are contested in any state, and if

the state, prior to election day, has enacted procedures to decide controversies or

contests over electors and electoral votes, and if these procedures have been

applied, and the decisions are made at least six days before the electors’ meetings,

then the decisions are considered conclusive and will apply in counting the

electoral votes. 3 U.S.C. § 5. This date (the “Safe Harbor” deadline) falls on

                                            3
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3298 Filed 12/07/20 Page 4 of 36




December 8, 2020. Under the federal statutory timetable for presidential elections,

the Electoral College must meet on “the first Monday after the second Wednesday

in December,” 3 U.S.C. § 7, which is December 14 this year.

      Alleging widespread fraud in the distribution, collection, and counting of

ballots in Michigan, as well as violations of state law as to certain election

challengers and the manipulation of ballots through corrupt election machines and

software, Plaintiffs filed the current lawsuit against Defendants at 11:48 p.m. on

November 25, 2020—the eve of the Thanksgiving holiday. (ECF No. 1.)

Plaintiffs are registered Michigan voters and nominees of the Republican Party to

be Presidential Electors on behalf of the State of Michigan. (ECF No. 6 at Pg ID

882.) They are suing Governor Whitmer and Secretary of State Jocelyn Benson in

their official capacities, as well as the Michigan Board of State Canvassers.

      On November 29, a Sunday, Plaintiffs filed a First Amended Complaint

(ECF No. 6), “Emergency Motion for Declaratory, Emergency, and Permanent

Injunctive Relief and Memorandum in Support Thereof” (ECF No. 7), and

Emergency Motion to Seal (ECF No. 8). In their First Amended Complaint,

Plaintiffs allege three claims pursuant to 42 U.S.C. § 1983: (Count I) violation of

the Elections and Electors Clauses; (Count II) violation of the Fourteenth

Amendment Equal Protection Clause; and, (Count III) denial of the Fourteenth




                                           4
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3299 Filed 12/07/20 Page 5 of 36




Amendment Due Process Clause. (ECF No. 6.) Plaintiffs also assert one count

alleging violations of the Michigan Election Code. (Id.)

      By December 1, motions to intervene had been filed by the City of Detroit

(ECF No. 15), Robert Davis (ECF No. 12), and the Democratic National

Committee and Michigan Democratic Party (“DNC/MDP”) (ECF No. 14). On that

date, the Court entered a briefing schedule with respect to the motions. Plaintiffs

had not yet served Defendants with their pleading or emergency motions as of

December 1. Thus, on December 1, the Court also entered a text-only order to

hasten Plaintiffs’ actions to bring Defendants into the case and enable the Court to

address Plaintiffs’ pending motions. Later the same day, after Plaintiffs filed

certificates of service reflecting service of the summons and Amended Complaint

on Defendants (ECF Nos. 21), the Court entered a briefing schedule with respect to

Plaintiffs’ emergency motions, requiring response briefs by 8:00 p.m. on

December 2, and reply briefs by 8:00 p.m. on December 3 (ECF No. 24).

      On December 2, the Court granted the motions to intervene. (ECF No. 28.)

Response and reply briefs with respect to Plaintiffs’ emergency motions were

thereafter filed. (ECF Nos. 29, 31, 32, 34, 35, 36, 37, 39, 49, 50.) Amicus curiae

Michigan State Conference NAACP subsequently moved and was granted leave to

file a brief in support of Defendants’ position. (ECF Nos. 48, 55.) Supplemental

briefs also were filed by the parties. (ECF Nos. 57, 58.)

                                          5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3300 Filed 12/07/20 Page 6 of 36




      In light of the limited time allotted for the Court to resolve Plaintiffs’

emergency motion for injunctive relief—which Plaintiffs assert “must be granted

in advance of December 8, 2020” (ECF No. 7 at Pg ID 1846)—the Court has

disposed of oral argument with respect to their motion pursuant to Eastern District

of Michigan Local Rule 7.1(f).1

II.   Standard of Review

      A preliminary injunction is “an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (citation omitted). The plaintiff

bears the burden of demonstrating entitlement to preliminary injunctive relief.

Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). Such relief will only be

granted where “the movant carries his or her burden of proving that the

circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cnty.

Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). “Evidence that goes beyond the

unverified allegations of the pleadings and motion papers must be presented to




1
  “‘[W]here material facts are not in dispute, or where facts in dispute are not
material to the preliminary injunction sought, district courts generally need not
hold an evidentiary hearing.’” Nexus Gas Transmission, LLC v. City of Green,
Ohio, 757 Fed. Appx. 489, 496-97 (6th Cir. 2018) (quoting Certified Restoration
Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 553 (6th Cir. 2007))
(citation omitted).

                                           6
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3301 Filed 12/07/20 Page 7 of 36




support or oppose a motion for a preliminary injunction.” 11A Mary Kay Kane,

Fed. Prac. & Proc. § 2949 (3d ed.).

       Four factors are relevant in deciding whether to grant preliminary injunctive

relief: “‘(1) whether the movant has a strong likelihood of success on the merits;

(2) whether the movant would suffer irreparable injury absent the injunction; (3)

whether the injunction would cause substantial harm to others; and (4) whether the

public interest would be served by the issuance of an injunction.’” Daunt v.

Benson, 956 F.3d 396, 406 (6th Cir. 2020) (quoting Bays v. City of Fairborn, 668

F.3d 814, 818-19 (6th Cir. 2012)). “At the preliminary injunction stage, ‘a plaintiff

must show more than a mere possibility of success,’ but need not ‘prove his case in

full.’” Ne. Ohio Coal. for Homeless v. Husted, 696 F.3d 580, 591 (6th Cir. 2012)

(quoting Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511

F.3d 535, 543 (6th Cir. 2007)). Yet, “the proof required for the plaintiff to obtain a

preliminary injunction is much more stringent than the proof required to survive a

summary judgment motion ….” Leary, 228 F.3d at 739.

III.   Discussion

       The Court begins by discussing those questions that go to matters of subject

matter jurisdiction or which counsel against reaching the merits of Plaintiffs’

claims. While the Court finds that any of these issues, alone, indicate that

Plaintiffs’ motion should be denied, it addresses each to be thorough.

                                          7
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3302 Filed 12/07/20 Page 8 of 36




      A.     Eleventh Amendment Immunity

      The Eleventh Amendment to the United States Constitution provides:

             The judicial power of the United States shall not be
             construed to extend to any suit in law or equity,
             commenced or prosecuted against one of the United
             States by Citizens of another State, or by Citizens or
             Subjects of any Foreign State.

U.S. Const. amend. XI. This immunity extends to suits brought by citizens against

their own states. See, e.g., Ladd v. Marchbanks, 971 F.3d 574, 578 (6th Cir. 2020)

(citing Hans v. Louisiana, 134 U.S. 1, 18-19 (1890)). It also extends to suits

against state agencies or departments, Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984) (citations omitted), and “suit[s] against state officials

when ‘the state is the real, substantial party in interest[,]’” id. at 101 (quoting Ford

Motor Co. v. Dep’t of Treasury, 323 U.S. 459, 464 (1945)).

      A suit against a State, a state agency or its department, or a state official is in

fact a suit against the State and is barred “regardless of the nature of the relief

sought.” Pennhurst State Sch. & Hosp., 465 U.S. at 100-02 (citations omitted).

“‘The general rule is that a suit is against the sovereign if the judgment sought

would expend itself on the public treasury or domain, or interfere with the public

administration, or if the effect of the judgment would be to restrain the

Government from acting, or to compel it to act.’” Id. at 101 n.11 (quoting Dugan

v. Rank, 372 U.S. 609, 620 (1963)) (internal quotation marks omitted).

                                           8
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3303 Filed 12/07/20 Page 9 of 36




      Eleventh Amendment immunity is subject to three exceptions: (1)

congressional abrogation; (2) waiver by the State; and (3) “a suit against a state

official seeking prospective injunctive relief to end a continuing violation of

federal law.” See Carten v. Kent State Univ., 282 F.3d 391, 398 (6th Cir. 2002)

(citations omitted). Congress did not abrogate the States’ sovereign immunity

when it enacted 42 U.S.C. § 1983. Will v. Mich. Dep’t of State Police, 491 U.S.

58, 66 (1989). “The State of Michigan has not consented to being sued in civil

rights actions in the federal courts.” Johnson v. Unknown Dellatifa, 357 F.3d 539,

545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986)).

The Eleventh Amendment therefore bars Plaintiffs’ claims against the Michigan

Board of State Canvassers. See McLeod v. Kelly, 7 N.W.2d 240, 242 (Mich. 1942)

(“The board of State canvassers is a State agency …”); see also Deleeuw v. State

Bd. of Canvassers, 688 N.W.2d 847, 850 (Mich. Ct. App. 2004). Plaintiffs’ claims

are barred against Governor Whitmer and Secretary Benson unless the third

exception applies.

      The third exception arises from the Supreme Court’s decision in Ex parte

Young, 209 U.S. 123 (1908). But as the Supreme Court has advised:

                To interpret Young to permit a federal-court action to
             proceed in every case where prospective declaratory and
             injunctive relief is sought against an officer, named in his
             individual capacity, would be to adhere to an empty
             formalism and to undermine the principle … that
             Eleventh Amendment immunity represents a real
                                          9
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3304 Filed 12/07/20 Page 10 of 36




              limitation on a federal court’s federal-question
              jurisdiction. The real interests served by the Eleventh
              Amendment are not to be sacrificed to elementary
              mechanics of captions and pleading. Application of the
              Young exception must reflect a proper understanding of
              its role in our federal system and respect for state courts
              instead of a reflexive reliance on an obvious fiction.

 Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 270 (1997). Further, “the

 theory of Young has not been provided an expansive interpretation.” Pennhurst

 State Sch. & Hosp., 465 U.S. at 102. “‘In determining whether the doctrine of Ex

 parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct

 a straightforward inquiry into whether [the] complaint alleges an ongoing violation

 of federal law and seeks relief properly characterized as prospective.’” Verizon

 Md., Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 645 (2002) (quoting Coeur d’Alene

 Tribe of Idaho, 521 U.S. 296 (O’Connor, J., concurring)).

       Ex parte Young does not apply, however, to state law claims against state

 officials, regardless of the relief sought. Pennhurst State Sch. & Hosp., 465 U.S. at

 106 (“A federal court’s grant of relief against state officials on the basis of state

 law, whether prospective or retroactive, does not vindicate the supreme authority

 of federal law. On the contrary, it is difficult to think of a greater intrusion on state

 sovereignty than when a federal court instructs state officials on how to conform

 their conduct to state law.”); see also In re Ohio Execution Protocol Litig., 709 F.

 App’x 779, 787 (6th Cir. 2017) (“If the plaintiff sues a state official under state law

                                            10
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3305 Filed 12/07/20 Page 11 of 36




 in federal court for actions taken within the scope of his authority, sovereign

 immunity bars the lawsuit regardless of whether the action seeks monetary or

 injunctive relief.”). Unquestionably, Plaintiffs’ state law claims against

 Defendants are barred by Eleventh Amendment immunity.

       The Court then turns its attention to Plaintiffs’ § 1983 claims against

 Defendants. Defendants and Intervenor DNC/MDP contend that these claims are

 not in fact federal claims as they are premised entirely on alleged violations of

 state law. (ECF No. 31 at Pg ID 2185 (“Here, each count of Plaintiffs’

 complaint—even Counts I, II, and III, which claim to raise violations of federal

 law—is predicated on the election being conducted contrary to Michigan law.”);

 ECF No. 36 at Pg ID 2494 (“While some of [Plaintiffs’] allegations concern

 fantastical conspiracy theories that belong more appropriately in the fact-free outer

 reaches of the Internet[,] … what Plaintiffs assert at bottom are violations of the

 Michigan Election Code.”) Defendants also argue that even if properly stated as

 federal causes of action, “it is far from clear whether Plaintiffs’ requested

 injunction is actually prospective in nature, as opposed to retroactive.” (ECF No.

 31 at Pg ID 2186.)

       The latter argument convinces this Court that Ex parte Young does not

 apply. As set forth earlier, “‘[i]n order to fall with the Ex parte Young exception, a

 claim must seek prospective relief to end a continuing violation of federal law.’”

                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3306 Filed 12/07/20 Page 12 of 36




 Russell v. Lundergan-Grimes, 784 F.3d 1037, 1047 (6th Cir. 2015) (quoting Diaz

 v. Mich. Dep’t of Corr., 703 F.3d 956, 964 (6th Cir. 2013)). Unlike Russell, which

 Plaintiffs cite in their reply brief, this is not a case where a plaintiff is seeking to

 enjoin the continuing enforcement of a statute that is allegedly unconstitutional.

 See id. at 1044, 1047 (plaintiff claimed that Kentucky law creating a 300-foot no-

 political-speech buffer zone around polling location violated his free-speech

 rights). Instead, Plaintiffs are seeking to undo what has already occurred, as their

 requested relief reflects.2 (See ECF No. 7 at Pg ID 1847; see also ECF No. 6 at Pg

 955-56.)

        Before this lawsuit was filed, the Michigan Board of State Canvassers had

 already certified the election results and Governor Whitmer had transmitted the

 State’s slate of electors to the United States Archivist. (ECF Nos. 31-4, 31-5.)

 There is no continuing violation to enjoin. See Rios v. Blackwell, 433 F. Supp. 2d

 848 (N.D. Ohio Feb. 7, 2006); see also King Lincoln Bronzeville Neighborhood

 Ass’n v. Husted, No. 2:06-cv-00745, 2012 WL 395030, at *4-5 (S.D. Ohio Feb. 7,

 2012); cf. League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 475 (6th Cir.

 2008) (finding that the plaintiff’s claims fell within the Ex parte Young doctrine




 2
  To the extent Plaintiffs ask the Court to certify the results in favor of President
 Donald J. Trump, such relief is beyond its powers.
                                           12
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3307 Filed 12/07/20 Page 13 of 36




 where it alleged that the problems that plagued the election “are chronic and will

 continue absent injunctive relief”).

       For these reasons, the Court concludes that the Eleventh Amendment bars

 Plaintiffs’ claims against Defendants.

       B.     Mootness

       This case represents well the phrase: “this ship has sailed.” The time has

 passed to provide most of the relief Plaintiffs request in their Amended Complaint;

 the remaining relief is beyond the power of any court. For those reasons, this

 matter is moot.

       “‘Under Article III of the Constitution, federal courts may adjudicate only

 actual, ongoing cases or controversies.’” Kentucky v. U.S. ex rel. Hagel, 759 F.3d

 588, 595 (6th Cir. 2014) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477

 (1990)). A case may become moot “when the issues presented are no longer live

 or the parties lack a legally cognizable interest in the outcome.” U.S. Parole

 Comm’n v. Geraghty, 445 U.S. 388, 396, 410 (1980) (internal quotation marks and

 citation omitted). Stated differently, a case is moot where the court lacks “the

 ability to give meaningful relief[.]” Sullivan v. Benningfield, 920 F.3d 401, 410

 (6th Cir. 2019). This lawsuit was moot well before it was filed on November 25.

       In their prayer for relief, Plaintiffs ask the Court to: (a) order Defendants to

 decertify the results of the election; (b) enjoin Secretary Benson and Governor

                                           13
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3308 Filed 12/07/20 Page 14 of 36




 Whitmer from transmitting the certified election results to the Electoral College;

 (c) order Defendants “to transmit certified election results that state that President

 Donald Trump is the winner of the election”; (d) impound all voting machines and

 software in Michigan for expert inspection; (e) order that no votes received or

 tabulated by machines not certified as required by federal and state law be counted;

 and, (f) enter a declaratory judgment that mail-in and absentee ballot fraud must be

 remedied with a manual recount or statistically valid sampling.3 (ECF No. 6 at Pg

 ID 955-56, ¶ 233.) What relief the Court could grant Plaintiffs is no longer

 available.

       Before this lawsuit was filed, all 83 counties in Michigan had finished

 canvassing their results for all elections and reported their results for state office

 races to the Secretary of State and the Michigan Board of State Canvassers in

 accordance with Michigan law. See Mich. Comp. Laws § 168.843. The State

 Board had certified the results of the 2020 General Election and Governor

 Whitmer had submitted the slate of Presidential Electors to the Archivists. (ECF



 3
   Plaintiffs also seek an order requiring the impoundment of all voting machines
 and software in Michigan for expert inspection and the production of security
 camera footage from the TCF Center for November 3 and 4. (ECF No. 6 at Pg ID
 956, ¶ 233.) This requested relief is not meaningful, however, where the remaining
 requests are no longer available. In other words, the evidence Plaintiffs seek to
 gather by inspecting voting machines and software and security camera footage
 only would be useful if an avenue remained open for them to challenge the election
 results.
                                            14
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3309 Filed 12/07/20 Page 15 of 36




 No. 31-4 at Pg ID 2257-58; ECF No. 31-5 at Pg ID 2260-63.) The time for

 requesting a special election based on mechanical errors or malfunctions in voting

 machines had expired. See Mich. Comp. Laws §§ 168.831, 168.832 (petitions for

 special election based on a defect or mechanical malfunction must be filed “no

 later than 10 days after the date of the election”). And so had the time for

 requesting a recount for the office of President. See Mich. Comp. Laws § 168.879.

       The Michigan Election Code sets forth detailed procedures for challenging

 an election, including deadlines for doing so. Plaintiffs did not avail themselves of

 the remedies established by the Michigan legislature. The deadline for them to do

 so has passed. Any avenue for this Court to provide meaningful relief has been

 foreclosed. As the Eleventh Circuit Court of Appeals recently observed in one of

 the many other post-election lawsuits brought to specifically overturn the results of

 the 2020 presidential election:

              “We cannot turn back the clock and create a world in
              which” the 2020 election results are not certified.
              Fleming v. Gutierrez, 785 F.3d 442, 445 (10th Cir. 2015).
              And it is not possible for us to delay certification nor
              meaningful to order a new recount when the results are
              already final and certified.

 Wood v. Raffensperger, -- F.3d -- , 2020 WL 7094866 (11th Cir. Dec. 5, 2020).

 And as one Justice of the Supreme Court of Pennsylvania advised in another 2020

 post-election lawsuit: “there is no basis in law by which the courts may grant

 Petitioners’ request to ignore the results of an election and recommit the choice to
                                          15
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3310 Filed 12/07/20 Page 16 of 36




 the General Assembly to substitute its preferred slate of electors for the one chosen

 by a majority of Pennsylvania’s voters.” Kelly v. Commonwealth, No. 68 MAP

 2020, 2020 WL 7018314, at *3 (Pa. Nov. 28, 2020) (Wecht, J., concurring); see

 also Wood v. Raffensperger, No. 1:20-cv-04651, 2020 WL 6817513, at *13 (N.D.

 Ga. Nov. 20, 2020) (concluding that “interfer[ing] with the result of an election

 that has already concluded would be unprecedented and harm the public in

 countless ways”).

         In short, Plaintiffs’ requested relief concerning the 2020 General Election is

 moot.

         C.    Laches

         Defendants argue that Plaintiffs are unlikely to succeed on the merits

 because they waited too long to knock on the Court’s door. (ECF No. 31 at Pg ID

 2175-79; ECF No. 39 at Pg ID 2844.) The Court agrees.

         The doctrine of laches is rooted in the principle that “equity aids the vigilant,

 not those who slumber on their rights.” Lucking v. Schram, 117 F.2d 160, 162 (6th

 Cir. 1941); see also United States v. Clintwood Elkhorn Min. Co., 553 U.S. 1, 9

 (2008) (“A constitutional claim can become time-barred just as any other claim

 can.”). An action may be barred by the doctrine of laches if: (1) the plaintiff

 delayed unreasonably in asserting his rights and (2) the defendant is prejudiced by

 this delay. Brown-Graves Co. v. Central States, Se. and Sw. Areas Pension Fund,

                                            16
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3311 Filed 12/07/20 Page 17 of 36




 206 F.3d 680, 684 (6th Cir. 2000); Ottawa Tribe of Oklahoma v. Logan, 577 F.3d

 634, 639 n.6 (6th Cir. 2009) (“Laches arises from an extended failure to exercise a

 right to the detriment of another party.”). Courts apply laches in election cases.

 Detroit Unity Fund v. Whitmer, 819 F. App’x 421, 422 (6th Cir. 2020) (holding

 that the district court did not err in finding plaintiff’s claims regarding deadline for

 local ballot initiatives “barred by laches, considering the unreasonable delay on the

 part of [p]laintiffs and the consequent prejudice to [d]efendants”). Cf. Benisek v.

 Lamone, 138 S. Ct. 1942, 1944 (2018) (“[A] party requesting a preliminary

 injunction must generally show reasonable diligence. That is as true in election law

 cases as elsewhere.”).

       First, Plaintiffs showed no diligence in asserting the claims at bar. They

 filed the instant action on November 25—more than 21 days after the 2020

 General Election—and served it on Defendants some five days later on December

 1. (ECF Nos. 1, 21.) If Plaintiffs had legitimate claims regarding whether the

 treatment of election challengers complied with state law, they could have brought

 their claims well in advance of or on Election Day—but they did not. Michigan’s

 83 Boards of County Canvassers finished canvassing by no later than November

 17 and, on November 23, both the Michigan Board of State Canvassers and

 Governor Whitmer certified the election results. Mich. Comp. Laws §§ 168.822,

 168.842.0. If Plaintiffs had legitimate claims regarding the manner by which

                                            17
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3312 Filed 12/07/20 Page 18 of 36




 ballots were processed and tabulated on or after Election Day, they could have

 brought the instant action on Election Day or during the weeks of canvassing that

 followed—yet they did not. Plaintiffs base the claims related to election machines

 and software on “expert and fact witness” reports discussing “glitches” and other

 alleged vulnerabilities that occurred as far back as 2010. (See e.g., ECF No. 6 at

 Pg ID 927-933, ¶¶ 157(C)-(E), (G), 158, 160, 167.) If Plaintiffs had legitimate

 concerns about the election machines and software, they could have filed this

 lawsuit well before the 2020 General Election—yet they sat back and did nothing.

       Plaintiffs proffer no persuasive explanation as to why they waited so long to

 file this suit. Plaintiffs concede that they “would have preferred to file sooner, but

 [] needed some time to gather statements from dozens of fact witnesses, retain and

 engage expert witnesses, and gather other data supporting their Complaint.” (ECF

 No. 49 at Pg ID 3081.) But according to Plaintiffs themselves, “[m]anipulation of

 votes was apparent shortly after the polls closed on November 3, 2020.” (ECF No.

 7 at Pg ID 1837 (emphasis added).) Indeed, where there is no reasonable

 explanation, there can be no true justification. See Crookston v. Johnson, 841 F.3d

 396, 398 (6th Cir. 2016) (identifying the “first and most essential” reason to issue a

 stay of an election-related injunction is plaintiff offering “no reasonable

 explanation for waiting so long to file this action”). Defendants satisfy the first

 element of their laches defense.

                                           18
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3313 Filed 12/07/20 Page 19 of 36




       Second, Plaintiffs’ delay prejudices Defendants. See Kay v. Austin, 621 F.2d

 809, 813 (6th Cir. 1980) (“As time passes, the state’s interest in proceeding with

 the election increases in importance as resources are committed and irrevocable

 decisions are made, and the candidate’s claim to be a serious candidate who has

 received a serious injury becomes less credible by his having slept on his rights.”)

 This is especially so considering that Plaintiffs’ claims for relief are not merely

 last-minute—they are after the fact. While Plaintiffs delayed, the ballots were cast;

 the votes were counted; and the results were certified. The rationale for

 interposing the doctrine of laches is now at its peak. See McDonald v. Cnty. of San

 Diego, 124 F. App’x 588 (9th Cir. 2005) (citing Soules v. Kauaians for Nukolii

 Campaign Comm., 849 F.2d 1176, 1180 (9th Cir. 1988)); Soules, 849 F.2d at 1180

 (quoting Hendon v. N.C. State Bd. Of Elections, 710 F.2d 177, 182 (4th Cir. 1983))

 (applying doctrine of laches in post-election lawsuit because doing otherwise

 would, “permit, if not encourage, parties who could raise a claim to lay by and

 gamble upon receiving a favorable decision of the electorate and then, upon losing,

 seek to undo the ballot results in a court action”).

       Plaintiffs could have lodged their constitutional challenges much sooner than

 they did, and certainly not three weeks after Election Day and one week after

 certification of almost three million votes. The Court concludes that Plaintiffs’

 delay results in their claims being barred by laches.

                                           19
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3314 Filed 12/07/20 Page 20 of 36




       D.     Abstention

       As outlined in several filings, when the present lawsuit was filed on

 November 25, 2020, there already were multiple lawsuits pending in Michigan

 state courts raising the same or similar claims alleged in Plaintiffs’ Amended

 Complaint. (See, e.g., ECF No. 31 at Pg ID 2193-98 (summarizing five state court

 lawsuits challenging President Trump’s defeat in Michigan’s November 3, 2020

 General Election).) Defendants and the City of Detroit urge the Court to abstain

 from deciding Plaintiffs’ claims in deference to those proceedings under various

 abstention doctrines. (Id. at Pg ID 2191-2203; ECF No. 39 at Pg ID 2840-44.)

 Defendants rely on the abstention doctrine outlined by the Supreme Court in

 Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976).

 The City of Detroit relies on the abstention doctrines outlined in Colorado River,

 as well as those set forth in Railroad Commission of Texas v. Pullman Co., 312

 U.S. 496, 500-01 (1941), and Burford v. Sun Oil Co., 319 U.S. 315 (1943). The

 City of Detroit maintains that abstention is particularly appropriate when resolving

 election disputes in light of the autonomy provided to state courts to initially settle

 such disputes.

       The abstention doctrine identified in Colorado River permits a federal court

 to abstain from exercising jurisdiction over a matter in deference to parallel state-

 court proceedings. Colorado River, 424 U.S. at 813, 817. The exception is found

                                           20
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3315 Filed 12/07/20 Page 21 of 36




 warranted “by considerations of ‘proper constitutional adjudication,’ ‘regard for

 federal-state relations,’ or ‘wise judicial administration.’” Quackenbush v. Allstate

 Ins. Co., 517 U.S. 706, 716 (1996) (quoting Colorado River, 424 U.S. at 817). The

 Sixth Circuit has identified two prerequisites for abstention under this doctrine.

 Romine v. Compuserve Corp., 160 F.3d 337, 339-40 (6th Cir. 1998).

       First, the court must determine that the concurrent state and federal actions

 are parallel. Id. at 339. Second, the court must consider the factors outlined by the

 Supreme Court in Colorado River and subsequent cases:

              (1) whether the state court has assumed jurisdiction over
              any res or property; (2) whether the federal forum is less
              convenient to the parties; (3) avoidance of piecemeal
              litigation; … (4) the order in which jurisdiction was
              obtained; … (5) whether the source of governing law is
              state or federal; (6) the adequacy of the state court action
              to protect the federal plaintiff’s rights; (7) the relative
              progress of the state and federal proceedings; and (8) the
              presence or absence of concurrent jurisdiction.

 Romine, 160 F.3d at 340-41 (internal citations omitted). “These factors, however,

 do not comprise a mechanical checklist. Rather, they require ‘a careful balancing

 of the important factors as they apply in a give[n] case’ depending on the particular

 facts at hand.” Id. (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

 Corp., 460 U.S. 1, 16 (1983)).

       As summarized in Defendants’ response brief and reflected in their exhibits

 (see ECF No. 31 at Pg ID 2193-97; see also ECF Nos. 31-7, 31-9, 31-11, 31-12,

                                           21
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3316 Filed 12/07/20 Page 22 of 36




 31-14), the allegations and claims in the state court proceedings and the pending

 matter are, at the very least, substantially similar, Romine, 160 F.3d at 340 (“Exact

 parallelism is not required; it is enough if the two proceedings are substantially

 similar.” (internal quotation marks and citation omitted)). A careful balancing of

 the factors set forth by the Supreme Court counsel in favor of deferring to the

 concurrent jurisdiction of the state courts.

       The first and second factor weigh against abstention. Id. (indicating that the

 weight is against abstention where no property is at issue and neither forum is

 more or less convenient). While the Supreme Court has stated that “‘the presence

 of federal law issues must always be a major consideration weighing against

 surrender of federal jurisdiction in deference to state proceedings[,]’” id. at 342

 (quoting Moses H. Cone, 460 U.S. at 26), this “‘factor has less significance where

 the federal courts’ jurisdiction to enforce the statutory rights in question is

 concurrent with that of the state courts.’”4 Id. (quoting Moses H. Cone, 460 U.S. at

 25). Moreover, the Michigan Election Code seems to dominate even Plaintiffs’

 federal claims. Further, the remaining factors favor abstention.

       “Piecemeal litigation occurs when different courts adjudicate the identical

 issue, thereby duplicating judicial effort and potentially rendering conflicting



 4
  State courts have concurrent jurisdiction over § 1983 actions. Felder v. Casey,
 487 U.S. 131, 139 (1988).
                                          22
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3317 Filed 12/07/20 Page 23 of 36




 results.” Id. at 341. The parallel proceedings are premised on similar factual

 allegations and many of the same federal and state claims. The state court

 proceedings were filed well before the present matter and at least three of those

 matters are far more advanced than this case. Lastly, as Congress conferred

 concurrent jurisdiction on state courts to adjudicate § 1983 claims, Felder v. Casey,

 487 U.S. 131, 139 (1988), “[t]here can be no legitimate contention that the

 [Michigan] state courts are incapable of safeguarding [the rights protected under

 this statute],” Romine, 160 F.3d at 342.

       For these reasons, abstention is appropriate under the Colorado River

 doctrine. The Court finds it unnecessary to decide whether abstention is

 appropriate under other doctrines.

       E.     Standing

       Under Article III of the United States Constitution, federal courts can

 resolve only “cases” and “controversies.” U.S. Const. art. III § 2. The case-or-

 controversy requirement is satisfied only where a plaintiff has standing to bring

 suit. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,

 2016). Each plaintiff must demonstrate standing for each claim he seeks to press.5


 5
   Plaintiffs assert a due process claim in their Amended Complaint and twice state
 in their motion for injunctive relief that Defendants violated their due process
 rights. (See ECF No. 7 at Pg ID 1840, 1844.) Plaintiffs do not pair either
 statement with anything the Court could construe as a developed argument. (Id.)
 The Court finds it unnecessary, therefore, to further discuss the due process claim.
                                            23
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3318 Filed 12/07/20 Page 24 of 36




 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (citation omitted) (“[A]

 plaintiff must demonstrate standing separately for each form of relief sought.”).

 To establish standing, a plaintiff must show that: (1) he has suffered an injury in

 fact that is “concrete and particularized” and “actual or imminent”; (2) the injury is

 “fairly . . . trace[able] to the challenged action of the defendant”; and (3) it is

 “likely, as opposed to merely speculative, that the injury will be redressed by a

 favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-62 (1992)

 (internal quotation marks and citations omitted).

              1.     Equal Protection Claim

       Plaintiffs allege that Defendants engaged in “several schemes” to, among

 other things, “destroy,” “discard,” and “switch” votes for President Trump, thereby

 “devalu[ing] Republican votes” and “diluting” the influence of their individual

 votes. (ECF No. 49 at Pg ID 3079.) Plaintiffs contend that “the vote dilution

 resulting from this systemic and illegal conduct did not affect all Michigan voters

 equally; it had the intent and effect of inflating the number of votes for Democratic

 candidates and reducing the number of votes for President Trump and Republican

 candidates.” (ECF No. 49 at Pg ID 3079.) Even assuming that Plaintiffs establish




 McPherson v. Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (“Issues adverted to in a
 perfunctory manner, unaccompanied by some effort at developed argumentation,
 are deemed waived.”).
                                       24
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3319 Filed 12/07/20 Page 25 of 36




 injury-in-fact and causation under this theory,6 their constitutional claim cannot

 stand because Plaintiffs fall flat when attempting to clear the hurdle of

 redressability.

       Plaintiffs fail to establish that the alleged injury of vote-dilution can be

 redressed by a favorable decision from this Court. Plaintiffs ask this Court to de-

 certify the results of the 2020 General Election in Michigan. But an order de-

 certifying the votes of approximately 2.8 million people would not reverse the

 dilution of Plaintiffs’ vote. To be sure, standing is not “dispensed in gross: A

 plaintiff’s remedy must be tailored to redress the plaintiff’s particular injury.” Gill,

 138 S. Ct. at 1934 (citing Cuno, 547 U.S. at 353); Cuno, 547 U.S. at 353 (“The

 remedy must of course be limited to the inadequacy that produced the injury in fact

 that the plaintiff has established.” (quoting Lewis v. Casey, 518 U.S. 343, 357

 (1996)). Plaintiffs’ alleged injury does not entitle them to seek their requested

 remedy because the harm of having one’s vote invalidated or diluted is not

 remedied by denying millions of others their right to vote. Accordingly, Plaintiffs

 have failed to show that their injury can be redressed by the relief they seek and

 thus possess no standing to pursue their equal protection claim.




 6
   To be clear, the Court does not find that Plaintiffs satisfy the first two elements of
 the standing inquiry.
                                           25
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3320 Filed 12/07/20 Page 26 of 36




              2.     Elections Clause & Electors Clause Claims

        The provision of the United States Constitution known as the Elections

 Clause states in part: “The Times, Places and Manner of holding Elections for

 Senators and Representatives, shall be prescribed in each State by the Legislature

 thereof[.]” U.S. Const. art. I, § 4, cl. 1. “The Elections Clause effectively gives

 state governments the ‘default’ authority to regulate the mechanics of federal

 elections, Foster v. Love, 522 U.S. 67, 69, 118 S. Ct. 464, 139 L.Ed.2d 369 (1997),

 with Congress retaining ‘exclusive control’ to ‘make or alter’ any state’s

 regulations, Colegrove v. Green, 328 U.S. 549, 554, 66 S. Ct. 1198, 90 L.Ed. 1432

 (1946).” Bognet, 2020 WL 6686120, *1. The “Electors Clause” of the

 Constitution states: “Each State shall appoint, in such Manner as the Legislature

 thereof may direct, a Number of Electors ….” U.S. Const. art. II, § 1, cl. 2.

        Plaintiffs argue that, as “nominees of the Republican Party to be Presidential

 Electors on behalf of the State of Michigan, they have standing to allege violations

 of the Elections Clause and Electors Clause because “a vote for President Trump

 and Vice-President Pence in Michigan … is a vote for each Republican elector[],

 and … illegal conduct aimed at harming candidates for President similarly injures

 Presidential Electors.” (ECF No. 7 at Pg ID 1837-38; ECF No. 49 at Pg ID 3076-

 78.)




                                           26
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3321 Filed 12/07/20 Page 27 of 36




       But where, as here, the only injury Plaintiffs have alleged is that the

 Elections Clause has not been followed, the United States Supreme Court has made

 clear that “[the] injury is precisely the kind of undifferentiated, generalized

 grievance about the conduct of government that [courts] have refused to

 countenance.”7 Lance v. Coffman, 549 U.S. 437, 442 (2007). Because Plaintiffs

 “assert no particularized stake in the litigation,” Plaintiffs fail to establish injury-

 in-fact and thus standing to bring their Elections Clause and Electors Clause

 claims. Id.; see also Johnson v. Bredesen, 356 F. App’x 781, 784 (6th Cir. 2009)

 (citing Lance, 549 U.S. at 441-42) (affirming district court’s conclusion that

 citizens did not allege injury-in-fact to support standing for claim that the state of

 Tennessee violated constitutional law).




 7
   Although separate constitutional provisions, the Electors Clause and Elections
 Clause share “considerable similarity,” Ariz. State Leg. v. Ariz. Indep. Redistricting
 Comm’n, 576 U.S. 787, 839, (2015) (Roberts, C.J., dissenting), and Plaintiffs do
 not at all distinguish the two clauses in their motion for injunctive relief or reply
 brief (ECF No. 7; ECF No. 49 at Pg ID 3076-78). See also Bognet v. Sec’y
 Commonwealth of Pa., No. 20-3214, 2020 WL 6686120, at *7 (3d Cir. Nov. 13,
 2020) (applying same test for standing under both Elections Clause and Electors
 Clause); Wood, 2020 WL 6817513, at *1 (same); Foster, 522 U.S. at 69
 (characterizing Electors Clause as Elections Clauses’ “counterpart for the
 Executive Branch”); U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 804-05
 (1995) (noting that state’s “duty” under Elections Clause “parallels the duty”
 described by Electors Clause).


                                             27
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3322 Filed 12/07/20 Page 28 of 36




       This is so because the Elections Clause grants rights to “the Legislature” of

 “each State.” U.S. Const. art. I, § 4, cl. 1. The Supreme Court interprets the words

 “the Legislature,” as used in that clause, to mean the lawmaking bodies of a state.

 Ariz. State Legislature, 135 S.Ct. at 2673. The Elections Clause, therefore, grants

 rights to state legislatures and to other entities to which a State may delegate

 lawmaking authority. See id. at 2668. Plaintiffs’ Elections Clause claims thus

 belong, if to anyone, Michigan’s state legislature. Bognet v. Secy. Commonwealth

 of Pa., -- F.3d. --, 2020 WL 6686120, *7 (3d Cir. Nov. 13, 2020). Plaintiffs here

 are six presidential elector nominees; they are not a part of Michigan’s lawmaking

 bodies nor do they have a relationship to them.

       To support their contention that they have standing, Plaintiffs point to

 Carson v. Simon, 78 F.3d 1051 (8th Cir. 2020), a decision finding that electors had

 standing to bring challenges under the Electors Clause. (ECF No. 7 at Pg ID 1839

 (citing Carson, 978 F.3d at 1057).) In that case, which was based on the specific

 content and contours of Minnesota state law, the Eighth Circuit Court of Appeals

 concluded that because “the plain text of Minnesota law treats prospective electors

 as candidates,” it too would treat presidential elector nominees as candidates.

 Carson, 78 F.3d at 1057. This Court, however, is as unconvinced about the

 majority’s holding in Carson as the dissent:

              I am not convinced the Electors have Article III standing
              to assert claims under the Electors Clause. Although
                                           28
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3323 Filed 12/07/20 Page 29 of 36




              Minnesota law at times refers to them as “candidates,”
              see, e.g., Minn. Stat. § 204B.03 (2020), the Electors are
              not candidates for public office as that term is commonly
              understood. Whether they ultimately assume the office
              of elector depends entirely on the outcome of the state
              popular vote for president. Id. § 208.04 subdiv. 1 (“[A]
              vote cast for the party candidates for president and vice
              president shall be deemed a vote for that party’s
              electors.”). They are not presented to and chosen by the
              voting public for their office, but instead automatically
              assume that office based on the public’s selection of
              entirely different individuals.

 78 F.3d at 1063 (Kelly, J., dissenting).8

       Plaintiffs contend that the Michigan Election Code and relevant Minnesota

 law are similar. (See ECF No. 49 at Pg ID 3076-78.) Even if the Court were to




 8
  In addition, at least one Circuit Court, the Third Circuit Court of Appeals, has
 distinguished Carson’s holding, noting:

              Our conclusion departs from the recent decision of an
              Eighth Circuit panel which, over a dissent, concluded
              that candidates for the position of presidential elector had
              standing under Bond to challenge a Minnesota state-court
              consent decree that effectively extended the receipt
              deadline for mailed ballots. . . . The Carson court appears
              to have cited language from Bond without considering
              the context—specifically, the Tenth Amendment and the
              reserved police powers—in which the U.S. Supreme
              Court employed that language. There is no precedent for
              expanding Bond beyond this context, and the Carson
              court cited none.

 Bognet, 2020 WL 6686120, at *8 n.6.

                                             29
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3324 Filed 12/07/20 Page 30 of 36




 agree, it finds that Plaintiffs lack standing to sue under the Elections and Electors

 Clauses.

       F.        The Merits of the Request for Injunctive Relief

                 1.    Likelihood of Success on the Merits

       The Court may deny Plaintiffs’ motion for injunctive relief for the reasons

 discussed above. Nevertheless, the Court will proceed to analyze the merits of

 their claims.

                       a.    Violation of the Elections & Electors Clauses

       Plaintiffs allege that Defendants violated the Elections Clause and Electors

 Clause by deviating from the requirements of the Michigan Election Code. (See,

 e.g., ECF No. 6 at Pg ID 884-85, ¶¶ 36-40, 177-81, 937-38.) Even assuming

 Defendants did not follow the Michigan Election Code, Plaintiffs do not explain

 how or why such violations of state election procedures automatically amount to

 violations of the clauses. In other words, it appears that Plaintiffs’ claims are in

 fact state law claims disguised as federal claims.

       A review of Supreme Court cases interpreting these clauses supports this

 conclusion. In Cook v. Gralike, the Supreme Court struck down a Missouri law

 that required election officials to print warnings on the ballot next to the name of

 any congressional candidate who refused to support term limits after concluding

 that such a statute constituted a “‘regulation’ of congressional elections,” as used in

                                           30
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3325 Filed 12/07/20 Page 31 of 36




 the Elections Clause. 531 U.S. 510, 525-26 (2001) (quoting U.S. Const. art. I, § 4,

 cl. 1). In Arizona State Legislature v. Arizona Independent Redistricting

 Commission, the Supreme Court upheld an Arizona law that transferred

 redistricting power from the state legislature to an independent commission after

 concluding that “the Legislature,” as used in the Elections Clause, includes any

 official body with authority to make laws for the state. 576 U.S. 787, 824 (2015).

 In each of these cases, federal courts measured enacted state election laws against

 the federal mandates established in the clauses—they did not measure violations of

 enacted state elections law against those federal mandates.

       By asking the Court to find that they have made out claims under the clauses

 due to alleged violations of the Michigan Election Code, Plaintiffs ask the Court to

 find that any alleged deviation from state election law amounts to a modification of

 state election law and opens the door to federal review. Plaintiffs cite to no case—

 and this Court found none—supporting such an expansive approach.

                    b.     Violation of the Equal Protection Clause

       Most election laws will “impose some burden upon individual voters.”

 Burdick v. Takushi, 504 U.S. 428, 433 (1992). But “[o]ur Constitution leaves no

 room for classification of people in a way that unnecessarily abridges this right [to

 vote].” Reynolds v. Sims, 377 U.S. 533, 559 (1964) (quoting Wesberry v. Sanders,

 376 U.S. 1, 17-18 (1964)). Voting rights can be impermissibly burdened “by a

                                          31
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3326 Filed 12/07/20 Page 32 of 36




 debasement or dilution of the weight of a citizen’s vote just as effectively as by

 wholly prohibiting the free exercise of the franchise.” Id. (quoting Reynolds, 377

 U.S. at 555).

       Plaintiffs attempt to establish an Equal Protection claim based on the theory

 that Defendants engaged in “several schemes” to, among other things, “destroy,”

 “discard,” and “switch” votes for President Trump, thereby “devalu[ing]

 Republican votes” and “diluting” the influence of their individual votes. (ECF No.

 49 at Pg ID 3079.)

       But, to be perfectly clear, Plaintiffs’ equal protection claim is not supported

 by any allegation that Defendants’ alleged schemes caused votes for President

 Trump to be changed to votes for Vice President Biden. For example, the closest

 Plaintiffs get to alleging that physical ballots were altered in such a way is the

 following statement in an election challenger’s sworn affidavit: “I believe some of

 these workers were changing votes that had been cast for Donald Trump and other

 Republican candidates.”9 (ECF No. 6 at Pg ID 902 ¶ 91 (citing Aff. Articia


 9
   Plaintiffs allege in several portions of the Amended Complaint that election
 officials improperly tallied, counted, or marked ballots. But some of these
 allegations equivocate with words such as “believe” and “may” and none of these
 allegations identify which presidential candidate the ballots were allegedly altered
 to favor. (See, e.g., ECF No. 6 at Pg ID 902, ¶ 91 (citing Aff. Articia Bomer, ECF
 No. 6-3 at Pg ID 1008-10 (“I believe some of these ballots may not have been
 properly counted.” (emphasis added))); Pg ID 902-03, ¶ 92 (citing Tyson Aff. ¶ 17)
 (“At least one challenger observed poll workers adding marks to a ballot where
 there was no mark for any candidate.”).
                                             32
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3327 Filed 12/07/20 Page 33 of 36




 Bomer, ECF No. 6-3 at Pg ID 1008-1010).) But of course, “[a] belief is not

 evidence” and falls far short of what is required to obtain any relief, much less the

 extraordinary relief Plaintiffs request. United States v. O’Connor, No. 96-2992,

 1997 WL 413594, at *1 (7th Cir. 1997); see Brown v. City of Franklin, 430 F.

 App’x 382, 387 (6th Cir. 2011) (“Brown just submits his belief that Fox’s

 ‘protection’ statement actually meant “protection from retaliation. . . . An

 unsubstantiated belief is not evidence of pretext.”); Booker v. City of St. Louis, 309

 F.3d 464, 467 (8th Cir. 2002) (“Booker’s “belief” that he was singled out for

 testing is not evidence that he was.”).10 The closest Plaintiffs get to alleging that

 election machines and software changed votes for President Trump to Vice


 10
      As stated by the Circuit Court for the District of Columbia Circuit:

                The statement is that the complainant believes and
                expects to prove some things. Now his belief and
                expectation may be in good faith; but it has been
                repeatedly held that suspicion is not proof; and it is
                equally true that belief and expectation to prove cannot
                be accepted as a substitute for fact. The complainant
                carefully refrains from stating that he has any
                information upon which to found his belief or to justify
                his expectation; and evidently he has no such
                information. But belief, without an allegation of fact
                either upon personal knowledge or upon information
                reasonably sufficient upon which to base the belief,
                cannot justify the extraordinary remedy of injunction.

 Magruder v. Schley, 18 App. D.C. 288, 292, 1901 WL 19131, at *2 (D.C. Cir.
 1901).

                                             33
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3328 Filed 12/07/20 Page 34 of 36




 President Biden in Wayne County is an amalgamation of theories, conjecture, and

 speculation that such alterations were possible. (See e.g., ECF No. 6 at ¶¶ 7-11,

 17, 125, 129, 138-43, 147-48, 155-58, 160-63, 167, 171.) And Plaintiffs do not at

 all explain how the question of whether the treatment of election challengers

 complied with state law bears on the validity of votes, or otherwise establishes an

 equal protection claim.

       With nothing but speculation and conjecture that votes for President Trump

 were destroyed, discarded or switched to votes for Vice President Biden, Plaintiffs’

 equal protection claim fails.11 See Wood, 2020 WL 7094866 (quoting Bognet,

 2020 WL 6686120, at *12) (“‘[N]o single voter is specifically disadvantaged’ if a

 vote is counted improperly, even if the error might have a ‘mathematical impact on

 the final tally and thus on the proportional effect of every vote.’”).




 11
    “[T]he Voter Plaintiffs cannot analogize their Equal Protection claim to
 gerrymandering cases in which votes were weighted differently. Instead, Plaintiffs
 advance an Equal Protection Clause argument based solely on state officials’
 alleged violation of state law that does not cause unequal treatment. And if
 dilution of lawfully cast ballots by the ‘unlawful’ counting of invalidly cast ballots
 were a true equal-protection problem, then it would transform every violation of
 state election law (and, actually, every violation of every law) into a potential
 federal equal-protection claim requiring scrutiny of the government’s ‘interest’ in
 failing to do more to stop the illegal activity. That is not how the Equal Protection
 Clause works.” Bognet, 2020 WL 6686120, at *11.
                                            34
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3329 Filed 12/07/20 Page 35 of 36




                2.   Irreparable Harm & Harm to Others

       Because “a finding that there is simply no likelihood of success on the merits

 is usually fatal[,]” Gonzales v. Nat’l Bd. of Med. Examiners, 225 F.3d 620, 625

 (6th Cir. 2000) (citing Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1249 (6th

 Cir. 1997), the Court will not discuss the remaining preliminary injunction factors

 extensively.

       As discussed, Plaintiffs fail to show that a favorable decision from the Court

 would redress their alleged injury. Moreover, granting Plaintiffs’ injunctive relief

 would greatly harm the public interest. As Defendants aptly describe, Plaintiffs’

 requested injunction would “upend the statutory process for election certification

 and the selection of Presidential Electors. Moreover, it w[ould] disenfranchise

 millions of Michigan voters in favor [of] the preferences of a handful of people

 who [are] disappointed with the official results.” (ECF No. 31 at Pg ID 2227.)

       In short, none of the remaining factors weigh in favor of granting Plaintiffs’

 request for an injunction.

 IV.   Conclusion

       For these reasons, the Court finds that Plaintiffs are far from likely to

 succeed in this matter. In fact, this lawsuit seems to be less about achieving the

 relief Plaintiffs seek—as much of that relief is beyond the power of this Court—

 and more about the impact of their allegations on People’s faith in the democratic

                                          35
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3330 Filed 12/07/20 Page 36 of 36




 process and their trust in our government. Plaintiffs ask this Court to ignore the

 orderly statutory scheme established to challenge elections and to ignore the will of

 millions of voters. This, the Court cannot, and will not, do.

       The People have spoken.

       The Court, therefore, DENIES Plaintiffs’ “Emergency Motion for

 Declaratory, Emergency, and Permanent Injunctive Relief” (ECF No. 7.)

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


  Dated: December 7, 2020




                                          36
